Citation Nr: 0415094	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the 
residuals of an injury of the left deltoid muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The appellant served on active duty for training from June 
1976 to July 1976, and from July 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for deltoid muscle injury.  
In August 2003, the appellant testified before the 
undersigned Veterans Law Judge at a Board hearing in Salt 
Lake City, Utah.  

The RO initially denied service connection for deltoid muscle 
injury in June 1997.  In March 1999, the Board denied service 
connection for the residuals of an injury of the left deltoid 
muscle.  Thereafter, the appellant appealed to the United 
States Court of Appeals for Veterans Claims.  By Order dated 
April 2000, the Court affirmed the Board decision.

In the February 2001 statement, the appellant indicates a 
desire to file a claim to reopen the claim of entitlement to 
service connection for dental injury.  The RO has not 
developed or adjudicated this issue.  This issue is also 
referred to the RO for appropriate action.

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant and his representative if further action is 
required on his part.  


FINDINGS OF FACT

1.  The March 1999 Board decision, which denied service 
connection for the residuals of an injury of the left deltoid 
muscle, is final.  

2.  The evidence received since the March 1999 Board decision 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether there is a relationship between the appellant's 
current residuals of an injury of the left deltoid muscle and 
service, and, when considered alone or together with all of 
the evidence of record, it has significant effect upon the 
facts previously considered.  


CONCLUSION OF LAW

The evidence received since the Board denied the claim of 
entitlement to service connection for the residuals of an 
injury of the left deltoid muscle in March 1999 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§ 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law since the issuance of the March 1999 Board 
decision that denied the appellant's claim for service 
connection for the residuals of an injury of the left deltoid 
muscle.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 [hereinafter 
VCAA].  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, and 5107.

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for the residuals of an injury of the left deltoid 
muscle was received in July 2000, the implementing and 
amended regulations do not apply for the purpose of 
determining whether the appellant in this case has submitted 
new and material evidence sufficient to reopen his claim.  
Id.; cf. Karnas v. Derwinski.  

New and Material Evidence

As previously noted, in a March 1999 decision, the Board 
denied service connection for the residuals of an injury of 
the left deltoid muscle.  Since the Chairman of the Board has 
not ordered that such decision be reconsidered, the Board 
decision is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100(a) (2003).  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d. at 1383.  The question is whether 
new and material evidence has been received since the March 
1999 Board decision that would permit the reopening of the 
claim for service connection for the residuals of an injury 
of the left deltoid muscle.  See Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  VA 
must review all of the evidence submitted since the March 
1999 Board decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In the instant case, the appellant contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for the residuals of an injury 
of the left deltoid muscle.  In support of his request to 
reopen, he refers to an EMG (electromyography) consultation 
report from the Salt Lake City VA Medical Center (VAMC).  

The pertinent evidence received since the March 1999 Board 
decision consists of a July 2000 VAMC EMG consultation report 
regarding the appellant's left deltoid muscle.  The report 
indicates that the amplitude and duration of the motor units 
were normal except for one large amplitude, long duration 
unit noted in the anterior deltoid.  The report then provides 
the impression of an abnormal study.  Additionally, at the 
August 2003 Board hearing, the appellant testified that he 
had experienced soreness of the left deltoid muscle upon 
receiving an air gun inoculation in his left upper arm in 
service, and that he has had weakness and loss of dexterity 
of his left hand ever since.  

This evidence, which suggests that the appellant currently 
has residuals of an injury of the left deltoid muscle and 
that they are related to his military experience, bears 
directly on the specific matter before the Board, and is of 
such significance that it must be considered to fairly decide 
the claim.  Thus, the Board determines that the received 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a) and provides a basis to reopen the appellant's 
claim of entitlement to service connection for the residuals 
of an injury of the left deltoid muscle.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of an 
injury of the left deltoid muscle is reopened.  


REMAND

Having reopened the appellant's claim of entitlement to 
service connection for the residuals of an injury of the left 
deltoid muscle, the Board may consider the merits of that 
claim only after ensuring that the appellant has received the 
notice and assistance contemplated by the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (as 
amended); 38 C.F.R. § 3.159 (2003).  

The appellant contends, in essence, that he has residuals of 
an injury of the left deltoid muscle due to an air gun 
inoculation he received in service in 1976.  

The Board observes that the requirements of the VCAA have not 
been satisfied with respect to the issue of entitlement to 
service connection for the residuals of an injury of the left 
deltoid muscle.  Essentially, the VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the Board observes that the appellant was never 
issued a VCAA-compliant letter with respect to the issue of 
entitlement to service connection for the residuals of an 
injury of the left deltoid muscle.  Therefore, the RO should 
send the appellant and his representative a letter that 
complies with the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2003).

Since the underlying etiological basis for the residuals of 
an injury of the left deltoid muscle in the record on appeal 
has been called into question, the RO should schedule the 
appellant for a VA examination, to include a medical opinion 
as to whether any current residuals are related to the 
appellant's service, to include the air gun inoculation in 
the left deltoid muscle in 1976.  The attention of the 
examiner should be directed to the service medical records, 
which contain relevant information pertaining to left upper 
extremity symptoms.

Lastly, the Board notes that the appellant submitted a 
February 2001 VAMC EMG report that was received by the RO in 
February 2001, subsequent to the issuance of the November 
2000 statement of the case.  The Board observes, however, 
that the RO did not issue to the appellant and his 
representative a supplemental statement of the case 
reflecting consideration of this new evidence.  Therefore, 
pursuant to applicable legal criteria, the receipt of 
additional pertinent evidence after the issuance of a 
statement of the case and before certification of the appeal 
to the Board and transfer of the appellate record to the 
Board requires the issuance of a supplemental statement of 
the case in order to ensure that the appellant's due process 
rights are not violated.  38 C.F.R. § 19.31 (2003).  
Accordingly, a remand is warranted to correct this procedural 
deficiency.  See 38 C.F.R. §§ 19.29, 19.31 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the appellant's service 
connection claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for the 
residuals of an injury of the left 
deltoid muscle, the RO should send the 
appellant and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the appellant's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the appellant provide 
any evidence in his possession that 
pertains to his claim.

2..Thereafter, the RO should schedule the 
appellant for a VA examination to 
determine the nature, extent, and 
etiology of any residuals of an injury of 
the left deltoid muscle found.  The 
appellant's claims file, to include this 
Decision and Remand, should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  

If any residuals of an injury of the left 
deltoid muscle are found, the examiner, 
based on examination findings, medical 
principles, and historical records, 
including service medical records, should 
specifically state whether the 
appellant's current residuals, to include 
any weakness or loss of dexterity of the 
left hand, are related to his in-service 
air gun inoculation in the left deltoid 
muscle in 1976 or due to other causes, 
including the pre-service injury 
sustained prior to the appellant's entry 
onto active duty for training.  If the 
latter, the examiner should indicate 
whether there was any increase in 
severity during service and, if so, 
whether such was beyond natural 
progression.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for the residuals of 
an injury of the left deltoid muscle.  
This review should reflect consideration 
of the February 2001 VAMC EMG report.

4.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



